Citation Nr: 1538799	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  05-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to November 8, 2012.

3.  Entitlement to special monthly compensation (SMC).

4.  Entitlement to service connection for headaches, including as due to herbicide exposure.

5.  Entitlement to a higher initial rating for ischemic heart disease rated at 30 percent from February 5, 2003; at 60 percent from September 24, 2009 to August 21, 2011; and at 30 percent from December 1, 2011.

6.  Entitlement to an effective date earlier than February 5, 2003, for the grant of service connection for ischemic heart disease.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and P.T.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied service connection for psychiatric and stomach disorders, and headaches.  A June 2007 rating decision of the VA RO in St. Petersburg, Florida, granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 5, 2003.

In December 2010, the Veteran and his wife testified during a hearing before another Veterans Law Judge.  A transcript of the hearing is of record.  In an April 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing no longer worked at the Board.  The Veteran was offered the opportunity for a new hearing.  In May 2012, his attorney requested a copy of the Veteran's entire file before responding to the Board's letter.  In a November 2012 letter, the attorney stated that the Veteran did not want another hearing.  All due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.702 (2015).

A January 2011 rating decision granted service connection for ischemic heart disease, and assigned a 10 percent rating effective from February 5, 2003, and a 60 percent rating from November 13, 2009.

In February 2011, the Board, in pertinent part, denied the Veteran's claim for an initial rating higher than 50 percent for PTSD and remanded his claim for service connection for headaches to the Agency of Original Jurisdiction (AOJ) for further development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the court granted a Joint Motion for Partial Remand, and vacated that part of the Board's decision which denied a rating in excess of 50 percent for PTSD.  The Court remanded the matter to the Board for further development.  A copy of the Court's May 2011 Order is in the claims file.

A May 2012 rating decision granted a 30 percent rating for ischemic heart disease, effective February 5, 2003 and a 60 percent rating, effective from September 24, 2009; a temporary total rating based upon the need for convalescence (for coronary bypass surgery) from August 22, 2011 to November 30, 2011; and a 30 percent rating from December 1, 2011.  

In a May 9, 2012 letter, the RO advised the Veteran that his claim for service connection for peripheral neuropathy of the upper and lower extremities was denied.  

The Veteran is in receipt of a 100 schedular rating for ischemic heart disease, effective November 8, 2012 (see March 2014 rating decision).  As a total rating is in effect for this period, entitlement to a TDIU during this period is moot.  

The court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as due to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since February 5, 2003, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.

3.  Resolving all doubt in favor of the Veteran, prior to November 8, 2012, he has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected PTSD.

4.  The Veteran's service-connected disabilities of PTSD and tinnitus are ratable as 60 percent disabling when combined for the period between September 24, 2009, and August 21, 2011.

4.  In a March 2015 signed statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for headaches; entitlement to higher initial rating for ischemic heart disease; and entitlement to an effective date earlier than February 5, 2003 for the grant of service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU, prior to November 8, 2012, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

3.  The criteria for special monthly compensation at the housebound rate, from September 24, 2009 to August 21, 2011 have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).

4.  The criteria for the withdrawal of the substantive appeal with respect to service connection for headache, including as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to higher initial rating for ischemic heart disease rated at 30 percent from February 5, 2003; at 60 percent from September 24, 2009 to August 21, 2011; and at 30 percent from December 1, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to an effective date earlier than February 5, 2003 for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran's claim for a higher initial rating for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; any additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records.  In an October 2007 response to the RO's inquiry, the Social Security Administration reported that it had no records regarding the Veteran.

In June 2013, the Board remanded the appeal, which included consideration of a TDIU, to the AOJ for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board directed the AOJ to issue a statement of the case (SOC) as to the claims for an effective date earlier than February 5, 2003 for the grant of service connection for PTSD; a rating in excess of 10 percent for tinnitus; an effective date earlier than March 10, 2011 for the grant of service connection for tinnitus; a compensable rating for bilateral hearing loss; an effective date earlier than March 10, 2011 for the grant of service connection for bilateral hearing loss; a compensable rating for traumatic brain injury (TBI); and an effective date earlier that July 12, 2010 for the grant of service connection for TBI.  The remand also directed the AOJ to request that the Veteran provide the names and addresses of medical providers who treated him for the disabilities at issue and schedule him for a psychiatric examination.

There was substantial compliance with the Board's June 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

The AOJ did not issue the requested SOC.  However, in a statement received in April 2015, the Veteran's attorney stated that the Veteran withdrew all issues on appeal, other than entitlement to a higher initial rating for PTSD, service connection for peripheral neuropathy of the upper and lower extremities, entitlement to a TDIU prior to 2012, and special monthly compensation (SMC) based on loss of use and the need for aid and attendance.  Thus, the Veteran was not harmed by the AOJ's failure to issue the SOCs as directed by the Board.  In a June 2015 statement, the attorney withdrew the claim for SMC higher than (s) and (k) levels.  

There was substantial compliance with the Board's June 2013 remand that directed the AOJ to request that the Veteran provide the names and addresses of medical providers who treated him for the disabilities at issue and schedule him for a psychiatric examination.  The Veteran did not respond to the AOJ's August 2014 letter and underwent VA examination in February 2015.

There was substantial compliance with the Joint Motion in that the Veteran was afforded the opportunity for a new VA psychiatric examination in which an opinion was obtained regarding his employability.  The parties agreed that the Board's February 2011 statement of reasons and bases was inadequate to explain its determination that a rating in excess of 50 percent was unwarranted for PTSD.  This decision responds to those concerns.

The Veteran underwent VA examinations in June 2007, November 2010 and February 2015.  The examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered opinions with rationales from which the Board can reach a fair determination.  There is no indication that the Veteran's PTSD worsened since the last VA psychiatric examination.  As such, there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

II. Higher Initial Rating for PTSD

The Veteran contends that his PTSD has causes him irritability and aggressive behavior such that he avoids interaction with others.  He is only able to work alone and experiences depression, flashbacks, sleep difficulty, and anxiety.  He further asserts that his PTSD and other service-connected disabilities have rendered him unable to work.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected PTSD must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) ((citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32)).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning but generally functioning pretty well, has some meaningful interpersonal relationships. Id.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Throughout the appeal, clinicians and examiners have assigned the Veteran GAF scores which have ranged from 53 (indicative of moderate occupational and social impairment) to 65, which is commensurate with mild impairment. 

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, May and June 2013 VA outpatient records indicate that the Veteran attempted suicide two or three years earlier with pills (but had no new suicide plans).  In an April 2015 Disability Benefits Questionnaire (DBQ), P.W., M.D., a treating psychiatrist, noted the Veteran's impaired impulse control. The Veteran had panic attacks more than once a week and near continuous panic or depression that affected his ability to function independently.  A GAF score of 53 was assigned.

Further, in March 2005 and August 2011 statements, S.H., DMD, indicated that the Veteran was his patient and had been his friend for over twenty-five years.  He noted that the Veteran had experienced anger episodes, and had few close confidants and difficulty with interpersonal relations, trust, and engaging in a level of personal dialogue.  The Veteran's frustration with verbal conversation because of increasingly impaired hearing had led him to disengage conversation or withdraw completely.

A June 7, 2007 VA medical record indicates that the Veteran woke up three to four times a night.  A GAF score of 65 was noted.

At a June 2007 VA examination, a VA examiner reported that the Veteran seemed to minimize his symptoms, had very severe reexperiencing, avoidance, and arousal symptoms, and resorted to alcohol.  The Veteran's anger affected his work relations and he tried to isolate.  He had frequent physical confrontations on the job with co-workers and did his best to work alone.  He had intermittent suicidal and homicidal ideations, concentration problems, and irritability and anger outbursts, and cut a neighbor with a knife.  A history of domestic abuse and substance abuse was noted.  The Veteran now used alcohol excessively.  The examiner noted that the Veteran "clearly" had a history of aggressive behavior.

In May 2008, the Veteran's wife stated that he had many episodes of anxiety and aggressiveness early in their marriage and that drinking was a major problem.

VA outpatient mental health records dated between November 2008 and February 2010 reflect that the Veteran was an episodic drinker who consumed large quantities of alcohol.  See November 2008 mental health note.  He said he had a "great" wife whom he did not treat right.  He stayed in the house, away from others.  Id.  The records describe the Veteran's reported conflicts with his wife, the police, and his neighbors as well as his insight that he caused the problems.  See February 2010 mental health note.   

A November 2010 VA examiner noted the Veteran's report of anxiety, nervousness, and memory and sleep problems. 

At a VA examination in February 2015 VA examiner noted the Veteran's persistent and severe depression and that he preferred to be alone.  
 
In the April 2015 DBQ, Dr. P.W. noted the Veteran's flat affect and difficulty establishing and keeping effective work relationships and social relationships outside marriage.  The Veteran had impaired impulse control, agoraphobia, social phobia, avoidance, severe anxiety with paranoia, and an inability to function occupationally or socially.  

A May 2015 report from J.M., Ph.D., a psychologist, indicates he reviewed the Veteran's medical records and interviewed the Veteran by telephone.  Dr. J.M. stated that, since at least 2003, the Veteran's PTSD caused him to experience nearly continuous flashbacks and/or depression that affected his ability to function independently, appropriately, and effectively, with nearly continuous irritability, suicidal ideation, difficulty in adapting to stressful circumstances (including work or worklike setting), suicidal ideation with no plan, and an inability to maintain effective work and social relationships.  The Veteran got aggravated at almost anything, felt the world was dangerous, yelled at his wife a lot, was hypervigilant, and had concentration problems.  He resorted to alcohol to dampen his suffering.  

The Veteran's wife has described the Veteran's impaired impulse control.  The Veteran has also reported being physically aggressive.  Dr. P.W. also noted the Veteran's impaired impulse control.  

In sum, the record shows that the Veteran's PTSD caused impairment in the areas of work, family relations and mood.  The Veteran has not attempted school, but his work impairments suggest that he would also have deficiencies in the area of school.  On VA examinations in June 2007, November 2010, and February 2015, the examiners noted that the Veteran was unemployed.  Records show that he last worked in 1997 as a railroad inspector and left that job due to cardiac disability.  In October 2012 and May 2015, C.K.W., Ph.D., an employment counselor, and Dr. J.M., the psychologist, respectively, stated that the Veteran's PTSD symptoms affected his ability to function independently.  In April 2015, Dr. P.W., the psychiatrist, determined the Veteran's difficulty establishing and keeping effective work relations.  

Given the above, the level of impairment shown is commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such a level of disability warrants a 70 percent rating under the criteria for rating mental disorders.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  Although the Veteran has reported that he has no close or casual friends, he lives with his wife with whom he is reported to have a committed relationship and the November 2010 examiner noted that the Veteran had a pretty good relationship with his adult children.  The June 2007 and November 2010 VA examiners noted that the Veteran regularly talked on the telephone with one of his sisters, but not the other and with a friend in Macon once a month.  Thus, the record does not show total social impairment.

Examinations have not shown symptoms listed in the criteria for a 100 percent rating.  Indeed, VA examiners in June 2007, November 2010, and February 2015 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior have not been documented in the clinical record, or  in the statements from the Veteran and his relatives and friends.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's speech has been described as unremarkable.  While the June 2007 examiner noted that the Veteran had intermittent suicidal and homicidal ideation, a June 27, 2013 VA outpatient psychiatry record reflects a suicide attempt one or two years earlier but the Veteran indicated that he would not commit suicide due to consideration for his wife.  

Examiners have not reported any problems with activities of daily living.  Some impairment in memory has been reported, but impaired memory is contemplated by ratings as low as 50 percent.  Further, objective testing has not revealed a deficiency in immediate or long-term recall that is contemplated by the assignment of a 100 percent rating.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  As such, a rating in excess of 70 percent is not warranted at any time since the effective date of the grant of service connection, which is February 5, 2003. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD from the effective date of service connection.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  The preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected PTSD disability.  Except as provided in this decision, the Board has not found that staged ratings are otherwise warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the rating criteria contemplate the impairment due to the Veteran's disability.  The residuals of his PTSD disability are primarily manifested by symptoms such as anxiety, irritability, sleep difficulty, social isolation, and panic attacks, mild memory loss, and impaired impulse control.  These manifestations are contemplated in the relevant rating criteria.  

Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily, but not exclusively, manifested by occupational and social impairment due to such symptoms as anxiety, irritability, sleep difficulty, social isolation, and panic attacks, mild memory loss, and impaired impulse control.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Furthermore, although the PTSD is shown to cause some interference with employment, the schedular criteria specifically contemplate occupational impairment (even total occupational impairment) and therefore this fact does not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  Moreover, the Veteran has reported to VA examiners that he retired from his job as a railroad inspector in 1997 due to heart disease.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

III. Entitlement to a TDIU Prior to November 8, 2012

The Veteran is in receipt of a TDIU effective from November 8, 2012.  He contends that a TDIU is warranted as of the effective date of service connection for his service-connected disabilities, which is February 5, 2003.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

For the period prior to November 8, 2012, service connection is in effect for: ischemic heart disease, evaluated as 30 percent disabling from February 5, 2003; 60 percent disabling from September 24, 2009; 100 percent disabling from August 22 to November 30, 2011; 30 percent disabling from December 1, 2011; and 100 percent disabling from November 8, 2012; PTSD, evaluated as 70 percent disabling from February 5, 2003; diabetes mellitus, type II, evaluated as 20 percent disabling, from May 1, 2008, tinnitus, evaluated as 10 percent disabling, from March 10, 2011; bilateral hearing loss evaluated as noncompensably disabling from March 10, 2011; and traumatic brain injury evaluated as noncompensably disabling, from July 12, 2010.

The Veteran's combined disability evaluation is 80 percent from February 5, 2003; 90 percent from September 24, 2009; 100 percent from August 22, 2011 to November 30, 2011; 90 percent from December 1, 2011; and 100 percent from November 8, 2012.  Thus, the Veteran meets the minimum schedular requirements for a TDIU for the period that is prior to November 8, 2012 (excluding the period from August 22, 2011 to November 30, 2011).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The question is also whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. at 49, 53.

The record reflects that the Veteran has not held full time work since 1997 when he was found unable to continue working as a railroad inspector due to a cardiac disability.  

VA and private clinicians appear to have differing views of the effect of the Veteran's service-connected PTSD and other disabilities on his employability.  VA examiners describe the Veteran's PTSD symptoms as moderate to serious.  The June 2007 VA examiner noted a GAF score of 60, commensurate with mild impairment, but reported severe reexperiencing, avoidance, and arousal symptoms, the November 2010 VA examiner assigned a GAF score of 59 for PTSD, commensurate with moderate impairment, the February 2015 VA examiner noted that the Veteran had persistent and severe depression and, in April 2015, Dr. P.W. assigned a GAF score of 53, commensurate with moderate impairment.

The November 2010 VA examiner found that the Veteran appeared capable of flexibly-scheduled employment with routine tasks, limited stress responsibility, and limited interaction with other staff and/or customer if applicable.  The examiner opined that the Veteran did not appear to meet the criteria for unemployability/total occupational and social impairment and it appeared less likely as not that the Veteran s PTSD rendered him unemployable.  The examiner did not provide examples of the types of employment the Veteran would able to perform.  The examiner only considered the Veteran's mental health functioning and did not consider the Veteran's physical disabilities (in rendering his opinion).  

An undated statement from W.C., M.D., the Veteran's primary care physician, received in August 2011, is to the effect that the Veteran had multiple medical problems and was not considered employable.

In an October 2012 Employability Evaluation, Dr. C.W. reviewed the Veteran's records, performed a telephone interview, and concluded that the Veteran did not have directly relevant work history as he stopped working for the railroad in 1997, after 26 years.  Many of the Veteran's skills would not be current and someone whose focus was interrupted by psychologically-based symptoms was unable to maintain sufficient concentration necessary to be counted on to make critical judgments based on processing data and detail.

Dr. C.W. noted that, neither the Veteran's self-reports of past and present symptoms, nor the medical record taken as whole, established a functional basis that would allow the Veteran to obtain or sustain work, even unskilled work.  

In Dr. C.W.'s opinion, it was at least as likely as not that the Veteran's service-connected residual impairments, primarily stemming from PTSD and depression and the associated limit on concentration, persistence, and pace, rendered him unable to secure or perform a substantially gainful occupation dating back to 2003, specifically his anger with depression, hypervigilance, consistently high level of anxiety and his inability to relate to others- both loved ones and the general public.

The June 27, 2013 VA psychiatry record includes the psychiatrist's observation that, due to the Veteran's age and documented medical/mental problems, it was quite evident that the Veteran will not be able to hold a job and so could be regarded as unemployable.

The February 2015 VA examiner did not find the Veteran unemployable, but commented that the Veteran's PTSD and depression would be problematic if he worked in a high stress, noisy, public setting.  The Veteran's sleep difficulty may cause reduced production due to fatigue.  The examiner did not provide examples of the types of employment the Veteran would be able to `perform.  

In the April 2015 DBQ, Dr. P.W. noted the Veteran's inability to function occupationally or socially.

In May 2015, Dr. J.M. opined that the Veteran's service-connected mental health conditions imposed very severe limitations of functioning since 2003 and that, because of these limitations, he was unable to secure or follow substantially gainful employment since at least 2003.

The Veteran has consistently reported that, due to his PTSD, he was only able to work by himself that led to his work as a railroad repairman and inspector since his discharge from active service until 1997.  He reported repeated episodes of verbal and physical aggressiveness with family, friends, and in the workplace.

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment consistent with his education and occupational experience prior to November 8, 2012.  Resolving reasonable doubt in the Veteran's favor, and in consideration of his education level and his work experience, the Board finds the Veteran was unemployable for the entire appeal period from February 5, 2003 to November 8, 2012, on the basis of PTSD alone.

IV. Entitlement to SMC

Finally, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38(1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294(2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie.

The Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from August 22, 2011 to December 1, 2011 as a result of receiving a temporary total disability rating for his service-connected heart disease during that time period (from August 22, 2011 to November 30, 2011), and from November 8, 2012, as a result receiving a 100 percent rating for his heart disability.  Consideration of entitlement to a SMC for those periods, is therefore, not necessary. 

In the instant decision, the Board has granted entitlement to a TDIU based on the Veteran's service-connected PTSD for the period that is prior to November 8, 2012. Although not rated as 100 percent disabling, for SMC purposes this condition satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293 (2008).  In addition to the Veteran's PTSD, upon which the TDIU was granted, service connection was in effect for additional service-connected disabilities including: ischemic heart disease (30 percent from February 5, 2003; 60 percent from September 24, 2009; 100 percent from August 22, 2011 to November 30, 2011; 30 percent from December 1, 2011; and 100 percent from November 8, 2012), diabetes mellitus, type II (20 percent from May 1, 2008), tinnitus (10 percent from March 10, 2011), bilateral hearing loss (0 percent from March 10, 2011), and TBI (0 percent from July 12, 2010).

The Veteran's combined disability evaluation based on these disabilities is: 30 percent from February 5, 2003; 40 percent from May 1, 2008; 70 percent from September 24, 2009; 100 percent from August 22, 2011 to November 30, 2011; 50 percent from December 1, 2011; and 100 percent from November 8, 2012.  

In this case, the Board has granted the Veteran a TDIU based solely due to his PTSD for the period prior to November 8, 2012, as the evidence shows this disability is of sufficient severity to alone produce unemployability.  Although the PTSD was not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has additional service-connected disabilities (i.e. ischemic heart disease and tinnitus) that are rated at 60 percent combined, the criteria for SMC at the housebound rate are met - but only for the period between September 24, 2009 to August 21, 2011.  

In light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, but only effective from September 24, 2009 to August 21, 2011. 

V. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a March 2015 signed statement, the Veteran withdrew his appeal as to his claims for service connection for headaches, including as due to herbicide exposure; a higher initial rating for ischemic heart disease rated at 30 percent from February 5, 2003; at 60 percent from September 24, 2009 to August 21, 2011; and at 30 percent from December 1, 2011; and an effective date earlier than February 5, 2003 for the grant of service connection for ischemic heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 70 percent for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted for the period prior to November 8, 2012.

Subject to the law and regulations governing payment of monetary benefits, SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, for the period from September 24, 2009 to August 21, 2011.

The appeal as to the claim for service connection for headaches, including as due to herbicide exposure is dismissed.

The appeal as to the claim for a higher initial rating for ischemic heart disease rated at 30 percent from February 5, 2003; at 60 percent from September 24, 2009 to August 21, 2011; and at 30 percent from December 1, 2011, is dismissed.

The appeal as to claim for an effective date earlier than February 5, 2003, for the grant of service connection for ischemic heart disease, is dismissed.


REMAND

In a May 2012 letter, the RO advised the Veteran that his claim for service connection for peripheral neuropathy of the upper and lower extremities, including as due to service-connected diabetes mellitus, type II, was denied.  In a June 2012 signed statement, the Veteran's attorney disagreed with the RO's decision.  The Board construes the attorney's statement as a timely notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as due to service-connected diabetes mellitus, type II.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


